10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Leon GRIMM, Jr.;  Tommy Crute;  Dennis Witt;  RobertDame; Jimmy L. McNutt;  Herbert Haymore,Plaintiffs-Appellants,v.Clarence L. JACKSON;  Lewis W. Hurst;  John A. Brown;  GailY. Browne;  Jacqueline F. Fraser,Defendants-Appellees.
No. 93-6388.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 30, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Marvin Leon Grimm, Jr., Tommy Crute, Dennis Witt, Robert Dame, Jimmy L. McNutt, Herbert Haymore, Appellants Pro Se.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Six Virginia inmates incarcerated at the Buckingham Correctional Center, who have attempted to file a class action pursuant to 42 U.S.C. Sec. 1983 (1988) seeking declaratory and injunctive relief, appeal the district court's denial of a preliminary injunction.  Our review of the record discloses no abuse of discretion and that this interlocutory appeal is without merit.  Therefore, we affirm the district court's order.  Grimm v. Jackson, No. CA-93-273-R (W.D. Va.  Apr. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED